1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Linda.allison@fd.org
5
     Attorney for Defendant
6    Ayesha H. Collins
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )   Case No. 2:18-PO-00296-DB
11                                               )
                              Plaintiff,         )   STIPULATION AND ORDER TO SET A
12                                               )   MOTION TO SUPPRESS HEARING AND
     vs.                                         )   SET NEW BENCH TRIAL DATES
13                                               )
      AYESHA COLLINS,                            )   Date: March 12, 2019
14                                               )   Time: 10:00 a.m.
                              Defendant.         )   Judge: Hon. Deborah Barnes
15                                               )
                                                 )
16
17          IT IS HEREBY STIPULATED between the parties through their respective counsel,
18   Special Assistant United States Attorney PHILIP A. SCARBOROUGH, Assistant Federal
19   Defender LINDA C. ALLISON attorney for AYESHA COLLINS, that the Court set a Motion to
20   Suppress hearing for March 12, 2019 at 10:00 a.m.
21          Ms. Collins was set for a bench trial on January 30, 2019, but defense counsel is seeking
22   to vacate the current bench trial date set for January 30, 2019 and set a new trial date for March
23   26, 2019 at 1:30 a.m. The request is based on the defense’s intent to file a Motion to Suppress.
24   The parties agree and request the following dates for the motion to suppress schedule and new
25   bench trial: Motion to Suppress will be filed on or before February 12, 2019 with a response to
26   be filed on February 26, 2019. Any reply to the response will be filed by March 5, 2019 for a
27   hearing date of March 12, 2019 at 10:00 a.m. for the Motion to Suppress. The new bench trial
28

                                                      -1-
1     date will be set for March 26, 2019 at 1:30 p.m.
2
3      Dated: January 25, 2019                    Respectfully submitted,
4                                                  HEATHER E. WILLIAMS
                                                   Federal Defender
5
6                                                  /s/ Linda C. Allison
                                                   LINDA C. ALLISON
7                                                  Assistant Federal Defender
                                                   Attorney for Defendant
8                                                  AYESHA COLLINS
9
     Dated: January 25, 2019                       MCGREGOR W. SCOTT
10                                                 United States Attorney
11
                                                   /s/ Philip A. Scarborough
12                                                 PHILIP A. SCARBOROUGH
                                                   Assistant U.S. Attorney
13
                                                   Approved via email 1/23/2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
1                            IN THE UNITED STATES DISTRICT COURT
2                         FOR THE EASTERN DISTRICT OF CALIFORNIA
3
4    UNITED STATES OF AMERICA,                      )    NO. 2:18-PO-00296-DB
                                                    )
5                         Plaintiff,                )    ORDER TO SET MOTION TO
                                                    )    SUPPRESS HEARING AND SET NEW
6           v.                                      )    BENCH TRIAL DATE
                                                    )
7    AYESHA COLLINS,                                )
                                                    )
8                         Defendant.                )
                                                    )
9                                                   )
10          Finding good cause, the Court orders a new bench trial for March 26, 2019 at 1:30 p.m.,
11   before the Hon. Deborah Barnes. The Court further orders that the Defense file a Motion to
12   Suppress on February 12, 2019, a response to be filed on February 26, 2019, and any reply to be
13   filed by March 5, 2019. A hearing for the motion to suppress to be set for March 12, 2019 at
14   10:00 a.m. before the Hon. Deborah Barnes.
15
16
     Dated: January 28, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -3-
